Citation Nr: 0943837	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
manifested by double vision.

2.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1966 to April 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2009, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran's pre-
service eye disability underwent a permanent increase in 
severity as a result of military service.

2.  The Veteran does not have TMJ that is due to an event or 
incident of his active service.

3.  The Veteran does not have a psychiatric disability that 
is due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an eye disability, manifested by double vision, have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).  
2.  The criteria for the establishment of service connection 
for TMJ have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (20098).  

3.  The criteria for the establishment of service connection 
for a psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in October 2003, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Another VCAA 
letter was sent in February 2005.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after 
each of the letters.  
A letter sent to the Veteran in March 2006 provided 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are multiple treatment 
and examination reports on file, including a VA examination 
report dated in December 2008.

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his August 2009 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for an acquired eye 
disability, TMJ, and a psychiatric disability due to service.  
Having carefully considered these claims in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against each of the 
claims for service connection, and the appeals will therefore 
be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008).

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to 
claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the "pre-existing condition. 38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

With respect to the issue of service connection for an eye 
disability, the presumption of sound condition on service 
entrance is rebutted because it is noted on the Veteran's 
November 1966 examination report, prior to his entrance into 
service, that his corrected visual acuity was less than 20/20 
in each eye.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  The issue thus becomes whether the veteran's pre-
existing disorder was aggravated by service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records dated 
from September 1995 to December 2008, a transcript of the 
Veteran's travel board hearing, lay statements in support of 
the claims, and written statements by and on behalf of the 
Veteran.  

According to the Veteran's November 1966 preservice medical 
history report, the Veteran had had eye trouble, with surgery 
of the optic nerve, and a history of a head injury when he 
was nine years old.  He wore glasses.  Medical evaluation in 
November 1966 was within normal limits, except for visual 
problems, with visual acuity corrected to 20/25 on the right 
and 20/50 on the left.  A physical profile in November 1966 
was "2" for the eyes.  He complained in January 1967 of 
"seeing double."  A Medical Board was conducted in March 
1967.  The diagnoses were diplopia, intermittent, interfering 
with vision, existing prior to service entrance (EPTS); 
esotropia, constant, EPTS; and amblyopia, left eye, secondary 
to esotropia, EPTS.  The Veteran's corrected visual acuity in 
March 1967 was 20/20 in the right eye and 20/50 in the left 
eye.  Because the Veteran did not meet the induction 
standards, it was recommended that he be separated from 
service for an EPTS condition that had not been aggravated by 
service.

Private treatment records dated from September 1995 to May 
2000 reveal that the Veteran was seen in September 1995 for 
TMJ problems as well as acute anxiety syndrome; he was given 
Xanax.  The assessment was TMJ/anxiety.  It was reported in 
February 1996 that the Veteran had increased stress at work, 
with possible severe depression.

Several private medical reports beginning in September 1998 
reveal that the Veteran incurred an industrial accident at 
work in May 1998 when he was struck in the jaw by a valve 
stem, which caused dislocation of the jaw, cervical neck 
muscle strain, and extensive teeth injuries.  He was in 
extreme pain due to the accident and stopped working in early 
June 1998.  It was noted by C.R.H., D.D.S., in September 
1998, that the Veteran had had previous treatment for a jaw 
disorder in 1980 but had been doing fine for the previous 18 
years with no recurrence.  According to a September 1999 
report from A.D.A., M.D., the Veteran's chronic pain syndrome 
was associated with significant psychiatric and psychological 
dysfunction, including clinically significant depression and 
anxiety.  

According to a January 2000 Memorandum from L.K., Ph.D., 
there was no evidence of prior psychiatric or psychological 
difficulties; and, in Dr. K's opinion, the Veteran's stress, 
exacerbated pain symptoms, depression, and anxiety could be 
traced to his May 1998 injury and to his reactions to events 
that followed in his life, which included termination of 
employment.

The Veteran was awarded Social Security Administration 
disability benefits beginning June 8, 1998, with a primary 
diagnosis of major depressive disorder and a secondary 
diagnosis of conversion disorder.

According to an April 2004 statement from the Veteran's 
father, the Veteran's vision got worse in service due to a 
blow to the face during basic training.

According to an April 2004 letter from a VA staff 
psychiatrist, the Veteran, who had been receiving treatment 
at the Trauma Recovery Program since April 2002, started 
suffering from psychiatric problems following a job-related 
injury in 1998.

It was noted on VA eye evaluation in July 2005 that the 
Veteran, which included review of the claims files, has had 
esotropia and amblyopia since childhood.  The examiner noted 
that although the esotropia may have been more symptomatic 
while the Veteran was in service, the issue of loss of right-
sided peripheral vision could not be resolved without 
resorting to speculation because there was no documentation 
of a service injury.

According to an October 2006 statement from Dr. B., a VA 
physician, "[t]he most cogent arguement [sic] for possible 
service connection is that [the Veteran] received a medical 
discharge which he says was for anxiety and a tremor.  He 
apparently has documentation of the medical discharge but no 
documentation of the reason for the discharge.  He still has 
both of these symptoms and we cannot disprove that they were 
the reason for his medical discharge."

A VA physician who saw the Veteran in the Prime Care Clinic 
in December 2007 noted that the Veteran recounted the events 
in service that related to his psychiatric symptomatology and 
concluded that it was more likely than not that the Veteran's 
psychogenic effects were due to active service.

It was noted by Dr. B in April 2008 treatment records that 
the Veteran reported having been threatened and assaulted in 
service, with injuries severe enough to require medical 
treatment.  Dr. B diagnosed dementia, not otherwise specified 
(NOS); anxiety disorder NOS with tremors and stuttering, 
probably post-traumatic stress disorder (PTSD); and major 
depressive disorder, in partial remission.  Dr. B concluded 
that, if the events in service could be verified, they could 
reasonable be construed as PTSD stressors.  Dr. B noted in a 
July 2008 treatment report that there was no documentation of 
head trauma in service and that there was clear documentation 
of head trauma in 1998.

After review of the claims files and examination of the 
Veteran by a VA examiner in December 2008, the diagnoses were 
depressive disorder, NOS; anxiety disorder, NOS; and 
cognitive disorder, NOS.  The examiner noted that there was 
no report of a service assault either in the service 
treatment records or in post-service treatment records until 
after 2000, when the Veteran began trying to obtain 
compensation.  Prior to the Veteran's attempt to obtain 
compensation, the records relate the Veteran's psychiatric 
problems to a job accident in May 1998 when he was hit in the 
head by a valve stem and subsequently forced to retire 
because of increasing problems with memory, stuttering, and 
shaking.  The examiner opined that it was less likely that 
the Veteran's current psychiatric problems are related to 
service.  The examiner also said that although the Veteran's 
primary care physician indicated that his symptoms have 
psychogenic causes and are related to service, the primary 
care provider did not provide an explanation for this 
conclusion.  See Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).
The Veteran testified in support of his claim at a travel 
board hearing in August 2009 that his double vision, TMJ 
disorder, and psychiatric problems are primarily the result 
of trauma to the jaw he incurred as a result of being struck 
by his sergeant in basic.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the December 2008 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

The Veteran's service treatment records do not reveal any 
complaints or findings of TMJ or a psychiatric disorder.  
With respect to the Veteran's eye problems, the Veteran had 
loss of vision, especially in the left eye, on examination 
prior to service entrance.  A March 1967 Medical Board 
evaluation concluded that the Veteran had diplopia, 
esotropia, and amblyopia; and it was recommended that he be 
separated from service for his disabilities, which were noted 
to have started prior to service entrance and to not have 
been aggravated by service.

The initial postservice medical evidence on file is not until 
September 1995, more than 28 years after service discharge, 
when the Veteran had problems with TMJ and anxiety.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim).  There is no mention in the 
records prior to 2000 of a service injury to the jaw.  The 
only notation is that the Veteran was having problems at 
work.  Medical records beginning in late 1998 report a work 
accident in May 1998 in which the Veteran incurred a severe 
injury to his jaw that was reported to cause dislocation of 
the jaw, cervical neck muscle strain, and extensive injury to 
the teeth.  

Although the Veteran has referred to the notation by Dr. B in 
October 2006 to support his claim that he was released from 
service due to disability from being struck in the jaw, Dr. B 
subsequently noted in July 2008 that there was no 
documentation of head trauma in service.  Moreover, Dr. B was 
incorrect in October 2006 in saying that the Veteran was 
released from service due to anxiety and a tremor.  As noted 
above, it is clear that the Veteran was released from service 
due to preexisting eye disabilities.

Although the December 2007 VA opinion is that the Veteran's 
psychogenic effects were more likely than not due to service, 
this opinion was provided by a VA physician who had seen the 
Veteran one time and who did not appear to have reviewed the 
claims files prior to this opinion, since the examiner noted 
the Veteran's subjective history and since there is no 
reference to any other evidence.  

In contrast, the December 2008 VA opinion against the claim 
is based on a review of the claims files and provides 
supporting rationale for concluding that the Veteran's 
current psychiatric problems are not due to service, namely 
that there is no service notation of injury and that the 
medical evidence shows that the Veteran's current jaw and 
psychiatric problems began after his accident in May 1998.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 
Additional adverse opinions include the January 2000 opinion 
from Dr. K, in which it was concluded that the Veteran's pain 
and anxiety were due to his May 1998 work injury and to 
subsequent events, and the April 2004 opinion from a VA staff 
psychiatrist, which also links the Veteran's current 
psychiatric disability to the 1998 injury.  

Because there is medical evidence of eye disability prior to 
service, the presumption of soundness at service entrance is 
rebutted with respect to an eye disability.  The Board also 
concludes that the Veteran's preexisting eye problems were 
not aggravated by service, as his corrected vision on 
evaluation in March 1967 was no worse than on preservice 
examination in December 1966.  Moreover, it was noted by 
medical personnel who examined him in March 1967 that the 
disorders began prior to service and were not aggravated 
thereby.  The VA examiner who saw the Veteran in July 2005 
also noted that the Veteran's eye problems began prior to 
service; and the examiner said that it could not be concluded 
that a permanent increase in disability was incurred in 
service without resorting to speculation, as there was no 
documentation of a service injury.  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions cannot support a 
claim of service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Due consideration has been given to the Veteran's August 2009 
hearing testimony and to the written statements on file in 
support of the claims, including from the Veteran's father.  
Although a lay person, such as the Veteran and his father, 
can provide competent evidence as to his observations, he 
cannot provide competent evidence to establish the etiology 
of any current diagnosis, to include whether he has a current 
eye, TMJ, or psychiatric disability that is causally related 
to service.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for eye disability manifested by double 
vision is denied.

Service connection for TMJ is denied.

Service connection for psychiatric disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


